Citation Nr: 1539455	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety and panic disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Daughter


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  He is a recipient of the Combat Infantry Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

A hearing was held before the Board in September 2014.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran does not meet the criteria for a diagnosis of PTSD.

2.  The Veteran has a diagnosis of anxiety disorder, not otherwise specified (NOS), that is related to inservice stressors.


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder, NOS, have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in November 2012.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

There are particular requirements for establishing service connection for PTSD. Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id.; see also 38 C.F.R. § 4.125(a) (2015).

The August 2012 VA examination found the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria but does have a diagnosis of generalized anxiety disorder.  Thereafter, the December 2012 PTSD Disability Benefits Questionnaire found the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV but does have a diagnosis of anxiety disorder, not otherwise specified and panic disorder without agoraphobia as well as alcohol abuse in early full remission.  However, an April 2012 as well as an October 2012 VA treatment record includes a diagnosis of PTSD and generalized anxiety disorder.  These diagnoses satisfy the first prong of the service connection claim.

As to the second required element for a claim for service connection for PTSD, the occurrence of an in-service stressor, the evidence required to establish the occurrence of an in-service stressor depends upon whether the veteran was engaged in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states: 

"If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor". 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed inservice stressor. VAOPGCPREC 12-99 (Oct. 18, 1999). 

At the September 2014 hearing, the Veteran testified as to the stressors he experienced in-service.  He described witnessing a Vietnam busload blown up with a landmine and a tank being blown up, killing the driver.  He further testified he engaged in actual combat at least twelve times.  

Similarly, at the December 2012 examination, the Veteran described traumatic stressors including being left alone on guard duty in an unfamiliar location at a fire base in Vietnam, while other United States troops left for an assignment elsewhere.  He did not experience or confront actual or threatened death or serious injury in those situations.  In addition, the Veteran described being on an ambush patrol and becoming involved in a night-time firefight with enemy troops.  He described watching a tank burn and later witnessed the burned, deceased driver of the tank being found.  The Veteran also described participating in several body recovery missions, witnessing Vietnamese deceased and mutilated, such as a person with his "head shot off" as well as participating in a firefight on a hill, witnessing a soldier being shot and pulling him away from the danger area.

Importantly, the Veteran's personnel records indicate the Veteran is a recipient of the CIB.  As such, the Veteran's alleged stressors are conceded despite the August 1968 Report of Medical Examination for purposes of separation not indicating any psychiatric abnormalities.

At the August and December 2012 VA examinations, the examiners explained in detail why the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  The August 2012 psychologist, who diagnosed generalized anxiety disorder, explained that while the Veteran reported indications suggestive of index trauma events, he appeared to have seen appropriate mitigation and accommodation of symptoms not fully suggestive of chronic PTSD.  While he reported having nightmares upon return from Vietnam with frequency, this had resolved to more general anxiety-laden dreams about current day events and experiences.  He also reported symptoms suggestive of hypervigilance, he described more generalized worry and anxiety about experiences unrelated to military theatre experiences.  The psychologist felt that this might appear to suggest PTSD, but the Veteran more readily identified with symptoms classically subsumed under the generalized anxiety disorder diagnosis.  

The December 2012 examining psychologist also concluded that the Veteran did not have a diagnosis of PTSD which conforms to the DSM-IV criteria.  She diagnosed the Veteran with anxiety disorder, NOS; panic disorder without agoraphobia, and alcohol abuse in early full remission.  She concluded that the Veteran met most, but not full, criteria for PTSD.  As a result, he was diagnosed with anxiety disorder, NOS, to reflect his partial PTSD symptomatology.  It was felt that other providers who have used the PTSD diagnosis had not counted his specific criteria carefully, given that he met so many of them.  The Veteran's anxiety disorder was felt to at least as likely as not be related to his claimed inservice stressors.  His panic disorder diagnosis was not likely related to his claimed inservice stressors.  

The Board accords great weight to these medical opinions.  Each examiner's report reflects a careful review of the evidence, thorough examination of the Veteran and a detailed explanation of the conclusion that the Veteran did not meet the criteria for a diagnosis of PTSD.  The Board concludes that without a current diagnosis, a grant of service connection for PTSD is not warranted.  The December 2012 examiner, however, found that the anxiety disorder, NOS, was as likely as not related to his inservice stressors.  Under these circumstances, a basis for a grant of service connection for anxiety disorder, NOS, is presented.  Accordingly, service connection is granted therefor.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for anxiety disorder, NOS, is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


